Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 1 of 19 PageID 129




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

TIMOTHY ZUELLY,

      Applicant,

v.                                          Case No. 8:17-cv-2970-T-60TGW

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
_________________________________/

                                   ORDER

      Timothy Zuelly, proceeding pro se, timely applies for the writ of habeas

corpus under 28 U.S.C. § 2254. (Doc. 1) Upon consideration of the application,

Respondent’s response in opposition (Doc. 10), and Zuelly’s reply to the

response (Doc. 14), the Court ORDERS that the application is DENIED:

                             Procedural History

      Zuelly was convicted after a jury trial of 50 counts of possession of child

pornography. (Doc. 13 Ex. 2 at 234-46) The trial court sentenced him to a

composite term of 60 years in prison. (Id. at 315-19) The state appellate court

per curiam affirmed the convictions and sentences. (Doc. 13 Ex. 8 March 30,

2016 opinion)

      Zuelly filed a motion to correct illegal sentence under Florida Rule of

Criminal Procedure 3.800(a). (Doc. 13 Ex. 9 October 18, 2016 Motion to Correct

                                       1
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 2 of 19 PageID 130




Illegal Sentence) The state postconviction court denied the motion, and the

state appellate court per curiam affirmed. (Doc. 13 Ex. 9 October 21, 2016

Order Denying Motion to Correct Illegal Sentence and Doc. 13 Ex. 10)

                             Standard Of Review

      The Antiterrorism and Effective Death Penalty Act governs this

proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas

relief can be granted only if an applicant is in custody “in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Section 2254(d) provides that federal habeas relief cannot be granted on a

claim adjudicated on the merits in state court unless the state court’s

adjudication:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

      A decision is “contrary to” clearly established federal law “if the state

court arrives at a conclusion opposite to that reached by [the Supreme] Court

on a question of law or if the state court decides a case differently than [the

Supreme] Court has on a set of materially indistinguishable facts.” Williams v.

Taylor, 529 U.S. 362, 413 (2000). A decision involves an “unreasonable

application” of clearly established federal law “if the state court identifies the

                                        2
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 3 of 19 PageID 131




correct governing legal principle from [the Supreme] Court’s decisions but

unreasonably applies that principle to the facts of the prisoner’s case.” Id.

      The AEDPA was meant “to prevent federal habeas ‘retrials’ and to

ensure that state-court convictions are given effect to the extent possible under

law.” Bell v. Cone, 535 U.S. 685, 693 (2002). Accordingly, “[t]he focus . . . is on

whether the state court’s application of clearly established federal law is

objectively unreasonable, and . . . an unreasonable application is different from

an incorrect one.” Id. at 694; see also Harrington v. Richter, 562 U.S. 86, 103

(2011) (“As a condition for obtaining habeas corpus from a federal court, a state

prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.”).

      The state appellate court affirmed the judgment without discussion. This

decision warrants deference under § 2254(d)(1) because “the summary nature

of a state court’s decision does not lessen the deference that it is due.” Wright

v. Moore, 278 F.3d 1245, 1254 (11th Cir. 2002).

           Exhaustion Of State Remedies; Procedural Default

      A federal habeas applicant must exhaust his claims by raising them in

state court before presenting them in his application. 28 U.S.C. § 2254(b)(1)(A);

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must

                                        3
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 4 of 19 PageID 132




give the state courts an opportunity to act on his claims before he presents

those claims to a federal court in a habeas petition.”). The exhaustion

requirement is satisfied if the applicant fairly presents his claim in each

appropriate state court and alerts that court to the federal nature of the claim.

Picard v. Connor, 404 U.S. 270, 275-76 (1971).

       The doctrine of procedural default provides that “[i]f the petitioner has

failed to exhaust state remedies that are no longer available, that failure is a

procedural default which will bar federal habeas relief, unless either the cause

and prejudice or the fundamental miscarriage of justice exception is

established.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001); see also

Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (stating that

unexhausted claims that “would now be procedurally barred in state court due

to a state-law procedural default” provide no basis for federal habeas relief).

                                       Discussion

Ground One

       Zuelly contends that the trial court erred in admitting Williams Rule

similar fact evidence, 1 resulting in a violation of his federal right to due

process. Zuelly’s federal due process claim is unexhausted. On appeal, Zuelly



1 See Williams v. State, 110 So.2d 654, 663 (Fla. 1959) (allowing for the admission of similar
fact evidence if such evidence “is relevant to a material fact in issue except where the sole
relevancy is character or propensity of the accused . . . unless precluded by some specific
exception or rule of exclusion.”).
                                              4
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 5 of 19 PageID 133




challenged the trial court’s decision to allow Williams Rule evidence. However,

he presented the claim solely in terms of state law. (Doc. 13, Ex. 8, Appellant’s

Initial Brief at 20-32) Zuelly did not identify the claim as federal in nature.

(Id.) Nor did he cite any federal law, federal constitutional provision, or other

federal authority in bringing the claim. (Id.)

      Because Zuelly failed to alert the state appellate court to a federal claim,

he did not satisfy the exhaustion requirement. See Duncan v. Henry, 513 U.S.

364, 365-66 (1995) (“If state courts are to be given the opportunity to correct

alleged violations of prisoners’ federal rights, they must surely be alerted to

the fact that the prisoners are asserting claims under the United States

Constitution.”); Preston v. Sec’y, Fla. Dep’t of Corr., 785 F.3d 449, 457 (11th

Cir. 2015) (“The crux of the exhaustion requirement is simply that the

petitioner must have put the state court on notice that he intended to raise a

federal claim.”).

      Zuelly cannot return to state court to exhaust his federal due process

claim because state procedural rules do not provide for successive direct

appeals. See Fla. R. App. P. 9.140(b)(3) (stating that a notice of appeal must be

filed within 30 days of the rendition of the sentence). Accordingly, Zuelly’s

claim is procedurally defaulted. See Smith, 256 F.3d at 1138. Zuelly does not

demonstrate that an exception applies to overcome the default. See id. Ground

One is procedurally barred from federal habeas review.

                                        5
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 6 of 19 PageID 134




Ground Two

      Zuelly claims that the trial court erred in denying his motion for

judgment of acquittal because the State presented insufficient evidence to

prove the offenses of possession of child pornography. He contends that the

State’s evidence was insufficient to prove that the individuals in the images

were under 18 years of age, or that he possessed the images during the

timeframe alleged in the charging document. Zuelly claims that the trial

court’s error resulted in a violation of his federal right to due process.

      A. Failure To Exhaust A Federal Claim

      Zuelly’s federal due process claim is unexhausted. On appeal, Zuelly

alleged that the state court erred in denying his motion for judgment of

acquittal challenging the sufficiency of the State’s evidence. Zuelly did not

clearly present the federal dimension of the claim. Zuelly cited a federal

decision, In re Winship, 397 U.S. 358 (1970) for the general proposition that a

criminal defendant is protected against conviction except upon proof beyond a

reasonable doubt on every element of the crime. (Doc. 13 Ex. 8 Appellant’s

Initial Brief at 32).

      However, Zuelly did not identify his claim as federal in nature, identify

any federal constitutional provision, or allege that his federal rights had been

violated. Accordingly, he failed to fairly present the federal nature of his claim

to the state court. See McNair v. Campbell, 416 F.3d 1291, 1302-03 (11th Cir.

                                         6
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 7 of 19 PageID 135




2005) (holding that, as the “purpose underlying the exhaustion requirement [is

to] afford the state courts a meaningful opportunity to consider allegations of

legal error without interference from the federal judiciary . . . [t]he exhaustion

doctrine requires a habeas applicant to do more than scatter some makeshift

needles in the haystack of the state court record.”) (internal quotation marks

and citations omitted).

       Indeed, Zuelly’s direct appeal claim relied on a distinct standard of

review for circumstantial evidence cases that is unique to Florida law. (Doc. 13

Ex. 8 Appellant’s Initial Brief at 32-33) Florida’s standard provides that

“[w]here the only proof of guilt is circumstantial, no matter how strongly the

evidence may suggest guilt, a conviction cannot be sustained unless the

evidence is inconsistent with any reasonable hypothesis of innocence.” Preston,

785 F.3d at 460 (quoting Thorp v. State, 777 So.2d 385, 389 (Fla. 2000)); see

also State v. Law, 559 So.2d 187, 189 (Fla. 1989) (stating that in a

circumstantial evidence case, the State is required to “introduce competent

evidence which is inconsistent with the defendant’s theory of events.”) (citing

Toole v. State, 472 So.2d 1174, 1176 (Fla. 1985)). This standard “differs greatly”

from the federal standard of review. Preston, 785 F.3d at 460. 2 The federal


2Florida has since eliminated its distinct standard of review in circumstantial evidence cases
and now follows the federal standard in all cases. Bush v. State, 295 So.3d 179 (Fla. 2020).
This subsequent change in the law has no impact on the Court’s conclusion that Zuelly failed
to exhaust a federal claim in the state appellate court. Zuelly proceeded under the
circumstantial evidence standard in effect at the time of his trial and direct appeal.
                                              7
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 8 of 19 PageID 136




standard, articulated in Jackson v. Virginia, asks whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt. 443 U.S. 307, 319 (1979).

       By relying on this distinguishable state law standard for circumstantial

evidence cases, Zuelly failed to alert the state appellate court that he intended

to bring a federal sufficiency of the evidence claim. See Preston, 785 F.3d at

460-62 (holding that an applicant failed to exhaust a federal sufficiency of the

evidence claim when his argument in the state appellate court was based on

Florida’s circumstantial evidence standard). Later in his brief, Zuelly cited

several federal decisions. (Doc. 13 Ex. 8 at 33-37) In citing these decisions as

persuasive authority in support of his state law claim, however, Zuelly did not

address the federal sufficiency of the evidence standard. 3

       Accordingly, Zuelly failed to exhaust the federal dimension of the claim

raised in Ground Two. Because Zuelly cannot return to state court to exhaust

the federal claim in a second direct appeal, the claim is procedurally defaulted.




3 Some of those decisions applied the federal sufficiency of the evidence standard. However,
because the state appellate court would have been required to look beyond Zuelly’s brief to
discern that these decisions involved the federal standard, Zuelly’s citations to them were
insufficient to exhaust his federal claim. See Baldwin v. Reese, 541 U.S. 27, 32 (2004) (holding
that a claim is not fairly presented if the state court “must read beyond a petition or brief . . .
that does not alert it to the presence of a federal claim[.]”).
                                                8
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 9 of 19 PageID 137




See Smith, 256 F.3d at 1138. Zuelly has not established that an exception

applies to overcome the default. See id. 4

       B. Alternative Review

               1. Introduction

       Alternatively, even assuming that the state appellate court liberally

construed Zuelly’s direct appeal brief as bringing a federal due process claim

challenging the sufficiency of the evidence, he cannot obtain relief. Federal due

process requires that every element of a criminal offense be proven beyond a

reasonable doubt. Jackson, 443 U.S. at 313-14. Thus, as addressed above, a

court applying the federal standard evaluates whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of

fact could have found guilt beyond a reasonable doubt. Id. at 319.

       On federal habeas review, this standard must be applied “with explicit

reference to the substantive elements of the criminal offense as defined by

state law.” Id. at 324 n.16. If the record contains facts supporting conflicting

inferences, the jury is presumed to have resolved those conflicts in favor of the



4 Within Ground Two, Zuelly briefly contends that some of the images may have merely
shown child nudity, rather than child pornography. (Doc. 1 at 22) Zuelly did not assert in his
appellate brief that the images did not constitute pornography. (Doc. 13 Ex. 8 Appellant’s
Initial Brief) Any federal due process claim challenging the sufficiency of the evidence
because the images did not depict “sexual conduct” by a child as defined in § 827.071(1)(h),
Fla. Stat., is unexhausted due to Zuelly’s failure to raise the claim on direct appeal. Zuelly
does not establish that an exception applies to overcome the resulting procedural default. See
Smith, 256 F.3d at 1138.


                                              9
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 10 of 19 PageID 138




 prosecution and against the defendant. Id. at 326. “[A] federal court may not

 overturn a state court decision rejecting a sufficiency of the evidence challenge

 simply because the federal court disagrees with the state court. The federal

 court instead may do so only if the state court decision was ‘objectively

 unreasonable.’” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (quoting Renico v. Lett,

 559 U.S. 766, 773 (2010)).

       To establish the offense of possession of child pornography, the State had

 to prove beyond a reasonable doubt that (1) Zuelly “knowingly possessed or

 intentionally viewed a photograph or image”; (2) the photograph or image

 “included, in whole or in part, sexual conduct by a child less than 18 years of

 age”; and (3) Zuelly knew that the photograph or image “included sexual

 conduct by a child less than 18 years of age.” (Doc. 13 Ex. 2 at 220)

             2. Evidence Of Age

       Zuelly’s argument that the State failed to prove that the individuals in

 the images were under the age of 18 years is procedurally defaulted. When

 Zuelly raised this argument on direct appeal, the State asserted that it was

 unpreserved because Zuelly did not challenge the evidence of age when he

 moved for a judgment of acquittal. See, e.g., Vargas v. State, 845 So.2d 220, 221

 (Fla. 2d DCA 2003) (finding that the question of whether the state presented

 sufficient evidence of premeditation was not preserved for appellate review



                                        10
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 11 of 19 PageID 139




 because the motion for judgment of acquittal “did not bring to the attention of

 the trial court the specific ground Mr. Vargas now urges us to consider.”).

       This Court presumes that the state appellate court’s per curiam

 affirmance of the judgment rested on the bar asserted in the State’s answer

 brief. See Zeigler v. Crosby, 345 F.3d 1300, 1310 (11th Cir. 2003) (“[W]hen a

 state court issues a summary denial on a claim that is procedurally barred and

 nothing in the disposition discusses the merits of the federal claim, we cannot

 assume that had the state court explained its reasoning, it would have reached

 the merits of the claim.”) (citing Kight v. Singletary, 50 F.3d 1539, 1545 (11th

 Cir. 1995)) (internal quotation marks and brackets omitted); Tower v. Phillips,

 7 F.3d 206, 211 (11th Cir. 1993) (“[W]e may not assume that had the state court

 issued an opinion, it would have ignored its own procedural rules and reached

 the merits of the case.”); Bennett v. Fortner, 863 F.2d 804, 807 (11th Cir. 1989)

 (“This circuit to a point has presumed that when a procedural default is

 asserted on appeal and the state appellate court has not clearly indicated that

 in affirming it is reaching the merits, the state court’s opinion is based on the

 procedural default.”).

       The resolution of the claim on state procedural grounds results in a

 procedural default and the claim is barred from federal habeas review unless

 Zuelly meets either the cause and prejudice or the fundamental miscarriage of



                                        11
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 12 of 19 PageID 140




 justice exception. See Harris v. Reed, 489 U.S. 255, 262 (1989). Zuelly has not

 demonstrated that either exception applies to overcome the default.

       Moreover, even assuming that the state appellate court rejected the

 federal claim on the merits, Zuelly cannot obtain relief. Zuelly argues that the

 State was required to prove age by presenting expert testimony about the

 individuals’ physical characteristics. In support, Zuelly cites a Fifth Circuit

 decision for the proposition that expert testimony may be necessary for this

 purpose. See United States v. Katz, 178 F.3d 368, 373 (5th Cir. 1999) (“The

 threshold question—whether the age of a model in a child pornography

 prosecution can be determined by a lay jury without the assistance of expert

 testimony—must be determined on a case by case basis. . . . However, in this

 case, in which the government must prove that a model, who is post-puberty

 but appears quite young, is less than eighteen years old, expert testimony may

 well be necessary to assist the trier of fact to understand or to determine a fact

 in issue.”) (internal quotation marks and citation omitted).

       Zuelly does not identify any controlling authority providing that the

 State must present expert testimony to prove age. Nor does he establish that

 the presentation of such evidence was necessary to comply with due process

 under the circumstances of his case. Zuelly admitted at trial that the images




                                        12
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 13 of 19 PageID 141




 depicted children. 5 In light of this concession, Zuelly fails to demonstrate that

 no reasonable juror could have found proof of guilt beyond a reasonable doubt

 as to the element of age. Zuelly has not shown that the state appellate court’s

 rejection of his claim as to evidence of age was contrary to, or unreasonably

 applied, clearly established federal law or was based on an unreasonable

 factual finding.

                 3. Evidence Of Possession

          Zuelly argues that the State failed to present sufficient evidence that he

 knowingly possessed the images during the timeframe identified in the

 charging document. The charging document alleged that Zuelly was in

 possession of each image of child pornography “on or between the 28th of

 October, 2013 and the 1st of November, 2013.” (Doc. 13, Ex. 1 at 77-91). 6 It is

 undisputed that on October 27, 2013, the operating system on Zuelly’s

 computer was re-installed. Zuelly contends that, as a result of the re-

 installation, the images were moved to “unallocated space” where they were



 5   Counsel stated in her closing argument:

          So I ask that, although the State showed pictures, talked about children, talked
          about horrible, horrible acts that were done on these children, which we are
          not refuting by any means, we are not condoning those photographs and what
          happened to those children, that is not why we’re here, to defend that
          photograph.

 (Doc. 13 Ex. 6 at 487)

 6   Zuelly was arrested on October 29, 2013.
                                                13
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 14 of 19 PageID 142




 inaccessible. Thus, Zuelly contends, he lacked “dominion and control” over the

 images on or after October 28, 2013.

        Detective John McHenry of the Sarasota County Sheriff’s Office digital

 forensics lab conducted a forensic investigation of Zuelly’s computer. Detective

 McHenry testified that when a computer’s operating system is re-installed,

 “everything on the hard drive prior to the new operating system is essentially

 marked for overwrite and, therefore, goes into unallocated space, free space,

 and that’s where I have to recover it from.” (Doc. 13 Ex. 5 at 368)

        In other words, unallocated space on a computer’s hard drive is where

 deleted files are stored until they are overwritten or replaced by new

 information. United States v. Rivenbark, 748 F. App’x 948, 952 (11th Cir.

 2018). 7 “Unallocated data is not accessible to the user without manipulation or

 the use of recovery tools on the system, but signifies a file that was present on

 the computer’s allocated space at one time.” Id. Zuelly cites a Ninth Circuit

 decision, United States v. Flyer, which further explains that “[e]ven if retrieved,

 all that can be known about a file in unallocated space (in addition to its

 contents) is that it once existed on the computer’s hard drive. All other

 attributes—including when the file was created, accessed, or deleted by the

 user—cannot be recovered.” 633 F.3d 911, 918 (9th Cir. 2011). Zuelly contends



 7“Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
 authority.” 11th Cir. Rule 36-2.

                                               14
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 15 of 19 PageID 143




 that there was no evidence he had the software needed to access items in

 unallocated space. See id. at 919-20 (reversing a conviction for possession of

 child pornography under 18 U.S.C. § 2252(a)(4)(B) when the government

 presented no evidence that the defendant knew of the presence of the images

 on his computer’s unallocated space or could recover or view those images).

       Upon a review of the record, the Court concludes that Zuelly has failed

 to show that no rational juror, after viewing the evidence in the light most

 favorable to the State, could have found him guilty beyond a reasonable doubt.

 The State’s evidence showed that upon receiving a tip regarding online

 communication with minors, police traced an IP address to the residence where

 Zuelly lived with his roommate, Rosemary Carr, and a houseguest. Zuelly had

 two computers in the home. Zuelly, who later described himself to police as

 having been “an I.T. guy” for 25 years, built the computer involved in this case.

 (Doc. 13 Ex. 4 at 160) Neither Carr nor the houseguest at the residence used

 Zuelly’s computer. (Id. at 226-30) Carr recalled that Zuelly spent a significant

 amount of time online and that he had been looking for work. (Id. at 227, 247)

       Upon investigating the tip, police recovered online chats and search

 terms of a sexual nature. The trial court permitted the State to introduce

 Williams Rule evidence concerning Zuelly’s “engaging in sexually explicit

 online chats with children by misrepresenting his identity and age during a

 time period relevant to the alleged Possession of Child Pornography” as

                                        15
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 16 of 19 PageID 144




 relevant to establishing Zuelly’s “interest in children for sexual purposes.”

 (Doc. 13 Ex. 2 at 212) The trial court also allowed Williams Rule evidence

 concerning Zuelly’s use of search terms “that can be linked to the subject

 matter of any of the fifty images” of child pornography as relevant to show that

 he possessed the images. (Id.)

       Shortly after Zuelly was arrested in connection with the initial

 investigation on October 29, 2013, he called Carr from jail and asked her to

 “throw . . . away” or “destroy” a black box on top of his computer. (Doc. 13 Ex.

 4 at 163-64) He also stated that, “it’s my own fault” but told Carr, “as long as

 you do that one thing, we’ll be okay.” (Id. at 163-64) 8 Carr placed all of Zuelly’s

 belongings, including his computer, in storage. (Id. at 233-34) Carr recalled

 either unplugging Zuelly’s computer or shutting it down and then unplugging

 it before she moved it into storage. (Id. at 236, 246)

       Detective McHenry conducted a forensic investigation on the computer

 in April 2014. Detective McHenry found that the last time the computer was

 properly shut down was on October 29, 2013. (Doc. 13 Ex. 4 at 309-10, Ex. 5 at

 342-43) While some activity registered on November 1, 2013, Detective

 McHenry did not believe “the computer was . . . necessarily actively being used

 on November 1st[.]” (Doc. 13 Ex. 4 at 310) He explained that it “could have


 8Carr was not sure what “black box” Zuelly meant. After obtaining a warrant, police seized
 a hard drive from the residence that was determined to be from Carr’s computer. It had no
 evidentiary value. (Doc. 13 Ex. 4 at 167, 169, 173, 176)
                                             16
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 17 of 19 PageID 145




 been just an activation of the computer going through the logon screen” and

 that the computer “could have been immediately unplugged after that point.”

 (Doc. 13 Ex. 5 at 343)

        Detective McHenry further explained that, after the operating system

 was re-installed on October 27, 2013, a program called CC Cleaner, which

 typically “is used by people to clean up their registry system,” 9 was installed

 on the computer. (Doc. 13 Ex. 4 at 309, 324, 331, Ex. 5 at 397) As Zuelly notes,

 Detective McHenry acknowledged that the re-installation of the operating

 system and the installation of CC Cleaner hindered his ability to find

 information on the computer. (Doc. 13 Ex. 4 at 330-32) Nevertheless, Detective

 McHenry recovered some information. He found a copy of Zuelly’s resume,

 which noted Zuelly’s proficiency in “data backup, disaster recovery, and

 transfers.” (Id. at 317-18) Detective McHenry testified that Zuelly’s resume

 indicated an advanced skill level in working with computers. (Id. at 318)

        Detective McHenry also found 50 images of child pornography on Zuelly’s

 computer. He explained that the images associated with counts 3 through 11

 and counts 34 through 50 were found in a compressed file that he located on

 unallocated space. (Doc. 13 Ex. 5 at 413-14) Detective McHenry could




 9Detective McHenry described the Windows registry as “the librarian for the computer” that records
 all activity on the computer. (Doc. 13 Ex. 4 at 323)


                                                17
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 18 of 19 PageID 146




 determine that this file had been on the desktop on October 28, 2013. (Id. at

 382-86, 414) The file was subsequently deleted. (Id. at 382, 385-86)

       Detective McHenry testified that the other images were found on

 unallocated space. (Id. at 414) While Detective McHenry was unable to

 determine the exact times that those images might have been downloaded or

 last accessed, he believed that the images had been viewed at some point. (Id.

 at 414-17) Detective McHenry also testified that other indicators of the

 presence of child pornography were file titles and the presence of peer-to-peer

 file transfer systems. (Id. at 345-46)

       A rational juror could infer from the State’s evidence that Zuelly knew of

 the nature of the images and knew that the images were on his computer on

 the desktop or in unallocated space on or after October 28, 2013. Additionally,

 while Zuelly contends he lacked the software necessary to retrieve items from

 unallocated space, the statute under which he was charged does not require

 that images be readily accessible in order for a person to possess them. See

 § 827.071, Fla. Stat. Thus, a rational juror could have found, after viewing the

 facts in the light most favorable to the State, that the evidence established

 proof of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319. Zuelly does

 not demonstrate that the state appellate court’s decision was contrary to, or

 involved an unreasonable application of, clearly established federal law or was



                                          18
Case 8:17-cv-02970-TPB-TGW Document 24 Filed 03/05/21 Page 19 of 19 PageID 147




 based on an unreasonable factual determination. As a result, he is not entitled

 to relief on Ground Two.

       Accordingly, it is ORDERED that Zuelly’s application (Doc. 1) is

 DENIED. The CLERK is directed to enter judgment against Zuelly and to

 CLOSE this case.

       It is further ORDERED that Zuelly is not entitled to a certificate of

 appealability. A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court’s denial of his application. 28 U.S.C.

 § 2253(c)(1). Rather, a court must first issue a certificate of appealability. To

 obtain a certificate of appealability, Zuelly must show that reasonable jurists

 would find debatable both (1) the merits of the underlying claims and (2) the

 procedural issues he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). Zuelly has not made the requisite showing.

 Accordingly, a certificate of appealability is DENIED. Leave to appeal in

 forma pauperis is DENIED. Zuelly must obtain permission from the circuit

 court to appeal in forma pauperis.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 5th day of

 March, 2021.


                                             ____________________________________
                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                        19
